Citation Nr: 1731913	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinea pedis. 

2.  Entitlement to service connection for a skin condition other than tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in April 2014 and April 2016, when the issues now on appeal were remanded for additional evidentiary development. 

The issue of service connection for tinea pedis is addressed in the decision below.  The remaining issue is addressed in the REMAND portion following the decision and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's tinea pedis started during service.  


CONCLUSION OF LAW

The criteria to establish service connection for tinea pedis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case is seeking service connection for tinea pedis as part of his claim for a skin condition.  He served on active duty from September 1967 to September 1969 with service in Vietnam from December 1968 to August 1969.  As relevant, the Veteran contends that his skin condition is due to the rough terrain, rainy weather, and indigenous vegetation in Vietnam.  He gives a history of foot fungus; foot inflammation; blisters; chronic itching; and boils on the head, chest, and feet in service and since his separation.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

First, it is not reasonably in dispute that the Veteran is diagnosed with tinea pedis.  Next, the Veteran credibly asserts that his symptoms started during service and have been recurrent since service.  As the Veteran's tinea pedis is a matter within his competence to identify and discuss, his credible statements of recurrent symptoms since service is positive evidence in favor of the claim.  Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

Finally, with regard to the nexus element, the Board referred the matter to the Veterans Health Administration (VHA) for an expert medical opinion.  The opinion was obtained in June 2017.  The expert, who is a dermatologist with a VA Medical Center, reviewed the relevant information and concluded that the Veteran's tinea pedis at least as likely as not began in Vietnam.  The expert reasoned that tinea pedis is often associated with wet or humid conditions, and it may be asymptomatic and may have very minimal skin findings not apparent to a patient.  He explained that he sees patients quite frequently who have tinea pedis, and most likely have had it for years, but who were not aware of it, and were coming to see him for a different problem.  

Conflicting with the VHA expert's opinion, the Veteran previously underwent a VA examination in May 2015 pursuant to the Board's prior remand.  The same VA examiner gave a second opinion in June 2016.  The examiner gave a negative opinion at both times.  This VA examiner's opinion, in both instances, is deficient because the VA examiner did not account for the Veteran's own statements indicating ongoing symptomatology since service.  

Overall, the Board finds that the VHA expert's June 2017 opinion is much more probative as it considered all relevant information, including the Veteran's statements.  It is clearly articulated, and the opinion is understandable and persuasive.  Accordingly, the persuasive opinion establishes a nexus to service.  

To conclude, all elements of the claim are substantiated, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is warranted for tinea pedis.


ORDER

Service connection for tinea pedis is granted.  


REMAND

The claim of service connection for a skin condition other than tinea pedis must be remanded for further development.   

Specifically, a new VA examination is needed.  The Board most recently referred this matter to VHA for a medical expert opinion.  The opinion was obtained in June 2017.  The expert determined that he could not give an opinion on the nexus question because the Veteran's skin abscesses needed to be fully evaluated by a dermatologist so as to arrive at the correct diagnosis.  He explained that there was scant information concerning this condition in the medical records provided, and there was a wide differential diagnosis for "skin abscess."  He felt that the references to something which may be a skin abscess were too minimal to know exactly what the lesions may truly be.  

Of further note, the Veteran previously underwent a VA examination in May 2015.  The same VA examiner gave a second opinion in June 2016. The examiner gave a negative opinion at both times.  The examiner's opinions are not adequate however, for two reasons.  

First, the VA examiner did not account for the Veteran's own statements indicating ongoing symptomatology since service.  The examiner gave no basis for why she disregarded the Veteran's account of such symptoms.  Instead, the VA examiner relied on the absence of treatment after service without explaining why contemporaneous treatment was expected or needed.  Nor did the examiner explain why the absence of documented treatment was medically significant.  See McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  Thus, the examiner's opinion is inadequate on this basis.  

Second, the VA examiner's opinion is now shown to be deficient in light of the VHA expert's June 2017 opinion.  The expert explained why a dermatologist's opinion was needed.  The VA examiner was not a dermatologist.  Thus, the VA examiner's opinion is not adequate to understand the nature of the condition and, in turn, to determine the etiology of the disorder.  

For these reasons, the issue must be remanded for a new VA examination by a dermatologist.  

Accordingly, this issue is REMANDED for the following actions:

1.  After completing any initial development needed, arrange for the Veteran to undergo a VA examination by a dermatologist.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all skin disorders found extant other than tinea pedis.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

In answering question (a), the examiner's attention is directed to a June 2017 opinion from the Veterans Health Administration, which states that an opinion by a dermatologist was needed to arrive at the correct diagnosis regarding the Veteran's skin condition diagnosed as abscesses in the medical records.  

(b) For each diagnosed skin condition, is it at least as likely as not (i.e., at least of equal medical probability) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(b)  Is it at least as likely as not (i.e., is it at least equally probable) that any skin condition is due to the Veteran's presumed Agent Orange exposure during service in Vietnam?  In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" is established under VA law and, instead, is asked to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

In answering all questions, the examiner is asked to consider the statements from the Veteran indicating that his skin symptoms started during service with the environmental conditions in Vietnam and have been recurrent since then.  The examiner is asked to explain why his statements make it more or less likely that a skin condition started during service.  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.

(c)  Is it at least as likely as not (i.e., is it at least equally probable) that any skin condition was caused by, or aggravated by, the Veteran's service-connected diabetes mellitus?  Aggravation is an increase in severity beyond the natural progress of the disease or temporary flare-up.

In answering this question, the examiner is asked to consider the internet links in the Veteran's representative's March 2017 brief as to the possibility of a relationship between skin conditions and diabetes mellitus.

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

2.  After completing all action set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


